*355Opinion by
Rao, J.
In accordance with oral stipulation of counsel that samples taken from entry 3518, covered by protest 289807-K, and entry 23503, covered by protest 60/19973, passed the so-called cup test, where, in United States v. D. H. Grant & Co., Inc. (47 CCPA 20, C.A.D. 723), incorporated herein, it was held that merchandise which passed said cup test was properly dutiable as waterproof cloth, the claim of the plaintiffs was sustained. Protest 60/31035-S, having been abandoned, was dismissed.